Citation Nr: 0418754	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

The instant appeal arose from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Fargo, North Dakota, which denied a claim for 
service connection for bilateral hearing loss.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
bilateral hearing loss is not related to his service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004) (Pelegrini II), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the veteran was provided with 
the appropriate notice in a March 18, 2002, letter from the 
RO, which was issued prior to the initial denial of the claim 
in August 2002.

The March 2002 letter provided content complying notice to 
the claimant regarding what information and evidence was 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA.  The letter 
advised him what evidence was needed to establish entitlement 
to service connected compensation benefits.  The letter also 
told him that he should submit any evidence of medical 
treatment with regard to his claimed condition since his 
discharge, that he could submit lay statements, that he 
should submit any service medical records in his possession, 
the he should advise the RO of any dates wherein he received 
pertinent treatment at VA facilities, and that he should 
provide authorizations to the RO for any relevant non-VA 
treatment he received.  The letter advised him that VA would 
attempt to get his service medical records and any relevant 
VA and private medical evidence which he identified. 

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Regardless, the omission 
of a specific request for "any evidence in the claimant's 
possession that pertains to the claim" in March 2002 notice 
letter appears not to have harmed the claimant as he stated, 
in a written statement dated March 20, 2002, that he had 
submitted all evidence in his possession pertinent to the 
claim.  See VAOPGCPREC. 1-2004 (Feb. 24, 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the veteran provided 
private treatment records and did not identify any additional 
pertinent treatment records.  In fact, he specifically stated 
that the only time his hearing loss was evaluated was in the 
private treatment records he provided and during his VA 
audiological examination.  The Board is not aware of a basis 
for speculating that relevant evidence exists that VA has not 
obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, a VA audiological examination 
was provided in April 2002 and a VA audiology opinion, based 
on a review of the claims folder, was prepared in August 2002 
with regard to the claim on appeal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his contentions, private medical 
records, and a VA examination and medical opinion.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis will focus specifically 
on what the evidence shows, or does not show, on this claim.

The appellant contends that his bilateral hearing loss began 
in service.  As reported by a private audiologist in 
September 2001, he asserts that his current hearing loss is 
due to his three months of basic training when he was 
required to train and fire an M-14 rifle without ear 
protection.  The veteran has acknowledged that at present he 
does shoot guns occasionally; however, he states that he 
always wears ear protection.  His April 2002 VA examination 
noted that he had also been exposed to noise from mortars and 
grenades in service and that since service he had been 
exposed to noise from lawnmowers, snowblowers, and noises 
incident to hunting.

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. § 1110 (West 2002).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2003).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease, or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2003).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they are manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The service medical records are silent as to complaints, 
treatment, or diagnosis referable to hearing loss.  A July 
1967 pre-induction examination noted audiometry readings as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

A May 1969 separation examination noted audiometry readings 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
N/A
0
LEFT
15
5
5
N/A
10

The veteran has indicated that he had no evaluation for 
hearing loss between his June 1969 separation from service 
and his private hearing evaluation in September 2001.

The medical evidence of record shows that the veteran 
currently has bilateral hearing loss.  The September 2001 
private audiological record reveals that the veteran reported 
difficulties with listening in most situations, including 
conversations on the telephone.  The report noted the 
veteran's exposure to noise in service from three months of 
firing an M-14 rifle while in basic training without ear 
protection.  Pure tone findings on audiological evaluation 
revealed normal thresholds sloping to severe sensorineural 
hearing loss in both ears.  Speech discrimination was 64 
percent in the right ear and 68 percent in the left ear.  The 
audiological opined that the hearing loss had the 
characteristics of a noise induced hearing loss.  The 
audiologist stated that, "in my professional opinion, the 
noise that [the veteran] endured while in the military is 
least likely than not the major contributing factor that 
caused his sensorineural hearing impairment."  The 
audiologist noted that "his career following the military 
was primarily in quiet surroundings."  He opined that, as a 
result, "it is highly unlikely that his post military life 
would have caused this type of hearing loss configuration."

The results of an April 2002 VA audiological examination 
showed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
90
80
85
LEFT
40
65
80
80
85

Speech audiometry revealed speech recognition ability of 84 
percent in each ear.  The examination report noted that the 
claims folder was not provided.  The diagnosis was mild to 
severe sensorineural hearing loss bilaterally.

In August 2002 a VA audiology opinion was prepared.  The 
report indicated that it was based on a review of the claims 
folder.  Noise exposure in service was noted to include small 
arms, mortars, and grenades.  Non-service noise exposure was 
noted to include firearms, lawn mower, and snow blower.  
Based on a review of the claims folder, the audiologist 
indicated that hearing tests were done in service on 
enlistment and on discharge and that there was no change in 
hearing during military service.  The audiologist concluded 
that based on the above information it was "less than likely 
that the veteran's hearing loss is the result of military 
service."  As support for this conclusion, the audiologist 
noted that the veteran hearing "was within normal limits on 
pure tone hearing test on discharge" from service.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  The medical evidence, particularly the August 
2002 VA audiologist's opinion, reveals that there was no 
significant change in hearing during service.  Further, the 
veteran has acknowledged that there is no competent evidence 
of hearing loss within one year of separation from service.  
Thus, bilateral hearing loss may not be presumed to have been 
incurred during service as it was not manifested to a 
compensable degree within one year of separation from active 
duty.

The first evidence of bilateral hearing loss is found in the 
2001 private audiology report, many years after the veteran 
separated from service.  The Board finds that the 
preponderance of the evidence is against a nexus between the 
veteran's current bilateral hearing loss and service.  The 
Board is aware of the contentions of the veteran that his 
bilateral hearing loss is due to his exposure to noise in 
service, including firing an M-14 rifle without ear 
protection.  However, the veteran's statements were made by a 
layperson, and, as such, he is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Further, the Board acknowledges the opinion provided by the 
private audiologist that there is a relationship between the 
veteran's exposure to noise in service and his current 
bilateral hearing loss.  However, the Board finds the August 
2002 VA audiologist's opinion, which denies such a 
relationship, to be more probative and persuasive than the 
opinion of the private audiologist.  This is so because the 
VA audiologist clearly based his opinion on a review of the 
claims folder while the private audiologist did not.  
Further, the VA audiologist provided a rationale for his 
opinion based on all the evidence of record, including the 
service medical records and the private audiologist's 
opinion.  There is no indication that the private audiologist 
had the benefit of reviewing all the evidence of record, 
including the service medical records, prior to formulating 
his opinion.  As a result, the Board finds the opinion of the 
VA audiologist to be more probative, and therefore, that the 
preponderance of the evidence is against the claim.

Accordingly, the claim must be denied.  In reaching this 
decision, the Board considered the "benefit of the doubt" 
doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
C.F.R. § 3.102 (2003).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



